 



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONOVON LEE,                                :   CIVIL ACTION NO. 1:18-CV-1902
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
MARK CAPOZZA,                               :
                                            :
                    Respondent              :

                                       ORDER

      AND NOW, this 13th day of December, 2018, upon consideration of the

report (Doc. 14) of Magistrate Judge Joseph F. Saporito, Jr., recommending that

the court deny the petition (Doc. 1-2) for writ of habeas corpus filed pursuant to 28

U.S.C. § 2254 by petitioner Donovon Lee (“Lee”), wherein Judge Saporito opines

that Lee’s petition must be dismissed for failure to exhaust state remedies, (see

Doc. 14 at 4-7), and the court noting that Lee filed objections (Doc. 15) to the report,

see FED. R. CIV. P. 72(b), and following de novo review of the contested portions of

the report, see Behar v. Pa. Dep’t of Transp., 791 F. Supp. 2d 383, 389 (M.D. Pa.

2011) (citing Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989); 28 U.S.C.

§ 636(b)(1)(C)), and applying a clear error standard of review to the uncontested

portions, see Cruz v. Chater, 990 F. Supp. 375, 376-78 (M.D. Pa. 1999), the court

being in agreement with Judge Saporito that Lee’s petition is properly subject

to summary dismissal for failure to exhaust state remedies, and finding Judge

Saporito’s analysis to be thorough, well-reasoned, and fully supported by the
 


record, and further finding Lee’s objections to be without merit and squarely

addressed by the report, it is hereby ORDERED that:

      1.    The report (Doc. 14) of Magistrate Judge Saporito is ADOPTED.

      2.    Lee’s petition (Doc. 1-2) for writ of habeas corpus is DISMISSED
            without prejudice.

      3.    The court finds no basis to issue a certificate of appealability. See
            28 U.S.C. § 2253(c); see also 28 U.S.C. § 2254 Rule 11(a).

      4.    The Clerk of Court is directed to CLOSE this case.



                                             /S/ CHRISTOPHER C. CONNER
                                             Christopher C. Conner, Chief Judge
                                             United States District Court
                                             Middle District of Pennsylvania
